[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT         FILED
                          _____________________________ COURT OF APPEALS
                                                     U.S.
                                                        ELEVENTH CIRCUIT
                                   No. 08-12379            JUNE 6, 2011
                          _____________________________     JOHN LEY
                                                             CLERK
                         D. C. Docket No. 07-20772-CR-FAM


UNITED STATES OF AMERICA,

                                                                   Plaintiff-Appellee,

                                            versus

DULCE CASTELLANOS,

                                                             Defendant-Appellant.

                           ____________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                         ____________________________

                                       (June 6, 2011)

Before EDMONDSON and PRYOR, Circuit Judges, and EVANS,* District Judge.

EVANS, District Judge:



       * The Honorable Orinda Evans, United States District Judge for the Northern District of
Georgia, sitting by designation.
       Dulce Castellanos appeals her convictions for conspiracy to possess with

intent to distribute one kilogram or more of a substance containing heroin and five

kilograms or more of a substance containing cocaine, in violation of 21 U.S.C.

§ 841(a)(1), all in violation of 21 U.S.C. § 846 (Count 1), conspiracy to commit

money laundering that allegedly took place between June 2003 and October 23,

2007, in violation of 18 U.S.C. § 1956(a)(1)(B)(I), all in violation of 18 U.S.C.

§ 1956(h) (Count 4), and money laundering that allegedly took place on

March 15, 2007, in violation of 18 U.S.C. §§ 1956(a)(1)(B)(I) and 1956(a)(2)

(Count 6).

       Dulce Castellanos raises two main issues on appeal. First, she argues that

the district court erred in denying her motion to suppress evidence obtained in a

search of a vehicle she drove and in a search of her residence. Second, she argues

that the district court erred in denying her Rule 29 motion for judgment of

acquittal.1 After careful review of the record, the briefs, and the benefit of oral

argument, we affirm the convictions on all counts.


       1
         At trial, Dulce Castellanos filed a motion for judgment of acquittal as to each count
against her. The district court denied the motion on all counts; Dulce Castellanos’ subsequent
notice of appeal indicated her intent to appeal “all trial court rulings.” Despite this, Dulce
Castellanos makes no mention on appeal of her motion for judgment of acquittal on any counts
other than her drug conspiracy charge (Count 1). The result of her failure to address the motion
for judgment of acquittal as to the other two counts is discussed herein.


                                                2
TRIAL EVIDENCE

       The government’s evidence showed the following at trial: On January 12,

2007, U.S. Immigration and Customs Enforcement (ICE) agents and Drug

Enforcement Agency (DEA) agents began a narcotics investigation of Martin

Castellanos (Dulce Castellanos’ husband) and William Martinez (Dulce

Castellanos’ son-in-law). Over the course of several months, agents observed the

suspicious activities of Martin Castellanos, William Martinez, and Dulce

Castellanos. On January 23, 2007, agents observed William Martinez driving a

red Expedition (registered to Nordis Martinez, Dulce Castellanos’ daughter) from

the Miami Gardens, Florida residence of Martin Castellanos and Dulce

Castellanos2 to a residence in nearby Opa-Lacka, where he remained briefly before

returning to the Miami Gardens residence. William Martinez then drove to an

apartment complex in nearby Davie, where he exited the Expedition, carried a




       2
         At the evidentiary hearing on Dulce Castellanos’ motion to suppress, the parties
stipulated to the nomenclature of each of the residences at issue in this case. The residence of
Dulce Castellanos and her husband, Martin Castellanos, at 5046 N.W. 186th Street, Miami
Gardens, Florida, would be referred to as “the Miami Gardens residence.” The residence at
11720 S.W. 24th Street, Miramar, Florida, would be referred to as “the Miramar residence.”
These names are used throughout this opinion. Further, this opinion refers to the residence of
Nordis Martinez, Dulce Castellanos’ daughter, at 8301 N.W. 179th Street, Hialeah, Florida, as
“Nordis Martinez’s residence.” Finally, this opinion refers to the storage unit located at 6550 W.
29th Avenue, Hialeah, Florida, on which Dulce Castellanos paid rent, as “the Storage Unit.”


                                                3
duffle bag to a door on the second floor, and then emerged several minutes later

empty-handed.

      After William Martinez departed the Davie apartment complex, agents

spoke to Neil Monroe, an occupant of one of the apartments that agents surmised

William Martinez entered. Within the apartment, agents found traces of cocaine,

marijuana residue, a scale, and the duffel bag William Martinez carried into the

apartment. Agents took Neil Monroe into custody, at which time Monroe stated

that William Martinez delivered cocaine to him weekly, including on that day.

Neil Monroe also described an older Latin male, later identified as Martin

Castellanos, who was known to deliver cocaine or pick up money from Neil

Monroe on behalf of William Martinez.

      On February 2, 2007, agents observed Dulce Castellanos driving a red

Expedition, followed by Martin Castellanos in a silver car, near their Miami

Gardens residence. The two vehicles slowed when approaching the agents’ hidden

location. The agents drove away, but Dulce Castellanos and Martin Castellanos

followed the agents’ vehicle for several blocks.

      On February 15, 2007, agents observed Martin Castellanos, driving a black

Ford F-150 pickup truck to the location of a cooperating source in Miami. There,

he delivered $89,000 in cash wrapped in green plastic to the source and then drove

                                         4
back to the Miami Gardens residence. On March 7, 2007, agents observed

William Martinez depart the Miami Gardens residence in a silver Mercury Sable

and drive to the Miramar residence (the utilities of which were registered in the

name of Martin Castellanos). William Martinez remained inside the Miramar

residence for a few minutes before returning to the Miami Gardens residence, first

circling the Miami Gardens neighborhood several times before stopping at the

home.

        On March 13, 2007, agents again observed William Martinez at the

Miramar residence, this time arriving with a rolling suitcase and later departing

carrying a black trash bag with red handles which he placed into the rear of a black

Ford F-150 pickup truck registered to Martin Castellanos. William Martinez

drove the truck behind a shopping center for a moment and then drove back to the

Miami Gardens residence—this time without the trash bag. Agents retrieved the

trash bag from a dumpster behind the shopping center and found that the bag

contained the rolling suitcase which was disassembled. The trash bag, to which

narcotics dogs reacted, also contained surgical gloves and packaging material that

an agent testified was consistent with kilogram wrappers of narcotics. On the

basis of this evidence, agents obtained (but did not immediately execute) a search

warrant for the Miramar residence.

                                         5
      On March 15, 2007 at approximately 1:00 p.m., agents observed Martin

Castellanos leave the Miami Gardens residence in a white Honda and travel to a

warehouse located off the Palmetto Expressway. At the warehouse, he pulled the

Honda into a garage and drove away in a black Ford F-150 pickup truck. At that

time, a Florida Highway Patrol officer initiated a traffic stop. A narcotics dog

reacted to the vehicle and the officer thereafter searched the truck. Inside, the

officer discovered approximately $81,000 in cash wrapped in green plastic and

concealed inside a black trash bag with red handles (identical to that in which

agents discovered the rolling suitcase). The officer also found keys to a Cadillac

in the truck’s center console.

      DEA agents arrived on the scene and advised Martin Castellanos of his

Miranda rights. Martin Castellanos agreed to speak with agents but gave them

false information about his point of origin, his intended destination, and the money

in the vehicle (which he claimed was the proceeds from a real estate sale and

contended that he carried it on his person to conceal it from his wife, Dulce

Castellanos, from whom he contemplated divorce and with whom he did not

reside). Throughout this questioning, Martin Castellanos’ mobile phone rang

continuously. Although agents could not determine who was placing the calls

(because the calling numbers were blocked), they inferred that the caller was the

                                          6
intended recipient of the money and was calling to inquire as to the delay in

delivery.

      Moments after Martin Castellanos’ arrest, agents at the Miami Gardens

residence observed Dulce Castellanos outside the home looking around and

appearing nervous. Standing near the red Expedition, Dulce Castellanos stared in

the direction of the agents’ vehicle parked three houses away, began walking

towards her door, and backed up once to examine the vehicle again before finally

entering the residence. She emerged less than fifteen minutes later carrying two

heavy-appearing bags which she placed in the rear of the red Expedition and drove

away. Agents, believing that Dulce Castellanos was leaving the residence with

contraband, decided to pursue the vehicle. The agents signaled a traffic stop with

sirens and lights, but Dulce Castellanos continued to drive at a slow rate of speed,

once attempting to drive around an agent positioned in the road in front of her.

She also crossed three lanes of traffic before agents successfully stopped the red

Expedition.

      The agents detained Dulce Castellanos, discovered two small children in the

back seat, and conducted a search of the vehicle. During the search, agents

identified two bags, one of which was a blue and grey duffel visible through the

rear hatchback window of the vehicle. According to one agent, this bag resembled

                                          7
the one William Martinez used to deliver cocaine to Neil Monroe’s apartment on

January 23, 2007. An agent opened the rear hatch of the Expedition and opened

the duffel, finding that it contained bundles of cash totaling $120,628.00. The

agent next opened a blue backpack situated adjacent to the blue and grey duffel

and observed that it too contained cash, in the amount of $50,024.00, as well as a

heat sealer, rubber bands, money straps, wrapping paper, and drug ledgers.

      Agents subsequently questioned Dulce Castellanos, who stated that she did

not own the Expedition or the bags inside, did not know the vehicle’s owner, and

was driving the vehicle because of a problem with her own car. When questioned

about the bags, she stated that she placed the bags into the Expedition at Martin

Castellanos’ request. When agents informed her that she would be charged with

conspiracy, she denied any involvement.

      The red Expedition was moved to a parking lot, at which time agents seized

the cash from the two bags, totaling $174,193.00, and continued to search the

vehicle. They discovered a black briefcase containing wire transfer

documentation linking Dulce Castellanos, William Martinez, Saul Wynter (also a

co-defendant), and Martin Castellanos. From this documentation, agents

discerned that Dulce Castellanos was paying rent on a local storage unit (the

“Storage Unit”). Also in the briefcase was the red Expedition’s registration

                                          8
information, listed in the name of Nordis Martinez, Dulce Castellanos’ daughter.

Elsewhere in the vehicle, agents discovered a garage door opener for the Miramar

residence.

      Once in custody, Dulce Castellanos requested to speak with Martin

Castellanos. After the two spoke in private, Martin Castellanos wrote a statement

indicating that his wife had no involvement in the alleged conspiracy and did not

place the bags into the red Expedition. Instead, according to Martin Castellanos,

he loaded the money into the red Expedition for transport but failed to inform

Dulce Castellanos that he intended to use the vehicle. He stated that by the time

he was ready to drive the red Expedition, he realized that Dulce Castellanos had

already departed.

      Later that evening, agents executed their search warrant on the Miramar

residence. The house was clearly a stash house, sparsely furnished and

unoccupied. Inside, agents found utility bills in Martin Castellanos’ name, drug

ledgers, heroin packages (a total of eight kilograms, found in the air vents of a

bedroom and in the kitchen), a Glock .8 caliber firearm and a .22 caliber revolver

(both hidden in an air vent), a heat-sealer, digital scales, black electrical tape, and

a large roll of green plastic wrap (the same wrap used on the heroin packages and

on money previously recovered from Martin Castellanos).

                                           9
      In the garage of the Miramar residence, agents found a Cadillac to which

narcotics dogs reacted. Agents unlocked the Cadillac with the keys found in the

black Ford F-150 pickup truck and inside they discovered two hydraulically

controlled hidden compartments containing $71,000 in cash wrapped in the green

plastic now familiar to the agents.

      Agents next obtained consent from Dulce Castellanos and Martin

Castellanos, now detained, to search the Miami Gardens residence. There, agents

found the following: a black duffel bag containing cash wrapped in green plastic

(underneath the bed in the master bedroom); packaging material, a digital scale,

$7,100.00 in cash inside a fanny pack, and an eyeglass case containing cocaine (all

from a bedside table in the master bedroom); and $545.00 inside an envelope

(from within a dresser drawer in the master bedroom). Agents thereafter released

Dulce Castellanos and Martin Castellanos in order to continue surveillance and

evidence gathering. To this end, on July 20, 2007, agents obtained and executed a

search warrant for the Storage Unit, discovered to be tied to Dulce Castellanos

through financial documents seized from the red Expedition. Inside, they found

numerous wire transfer receipts, account statements, and other financial

documents belonging to Dulce Castellanos and relating to several distinct bank

accounts.

                                        10
      Dulce Castellanos was arrested on October 23, 2007. On November 7, 2007,

a federal grand jury in the Southern District of Florida returned a superseding

indictment charging her with conspiracy to possess with intent to distribute one

kilogram or more of a substance containing heroin and five kilograms or more of a

substance containing cocaine, in violation of 21 U.S.C. § 841(a)(1), all in violation

of 21 U.S.C. § 846 (Count 1), conspiracy to commit money laundering that

allegedly took place between June 2003 and October 23, 2007, in violation of 18

U.S.C. § 1956(a)(1)(B)(I), all in violation of 18 U.S.C. § 1956(h) (Count 4), and

money laundering that allegedly took place on March 15, 2007, in violation of 18

U.S.C. §§ 1956(a)(1)(B)(I) and 1956(a)(2) (Count 6). The indictment also charged

three other co-defendants with the conspiracy, including Martin Castellanos,

William Martinez (both of whom are fugitives and were not tried with Dulce

Castellanos), and Saul Wynter.

      Before trial, counsel for Dulce Castellanos filed a motion to suppress

evidence recovered in the red Expedition and in the Storage Unit. Following a

hearing, the district court adopted a magistrate judge’s report and recommendation

recommending that the motion be denied. The magistrate judge found, and the

district court agreed, that the agents’ stop of the red Expedition was supported by

probable cause to believe that Dulce Castellanos was engaged in criminal activity

                                         11
and that the Expedition contained contraband or evidence of that criminal activity.

In the alternative, according to the magistrate judge, there was at least reasonable

suspicion for the stop and for a protective sweep of the Expedition and, after the

protective sweep revealed the money, agents had probable cause to search the

entire Expedition and to seize the contents thereof. Finally, because the magistrate

judge found the search of the Expedition to be lawfully conducted, she rejected

Dulce Castellanos’ argument that the subsequent Storage Unit search was

unlawful as fruit of the poisonous tree.

      At trial, which commenced on February 5, 2008, the government presented

evidence respecting the initial investigation that took place between January 12,

2007 and July 20, 2007, as outlined above. The government also provided more

detailed information about the financial documents found linking Dulce

Castellanos to the conspiracy. An agent testified that, within the black briefcase

found in the Expedition, agents discovered: a Western Union wire transfer receipt

(indicating that Saul Wynter, a co-defendant, sent “Eric Morillo” in Panama

$700.00); a second Western Union wire transfer receipt (indicating that Dulce

Castellanos paid $5,000.00 to Chase Home Finance); utility bills for the Miramar

residence in Martin Castellanos’ name; a cash register receipt noting payment by

Dulce Castellanos of $5,015.00 on August 24, 2006; and U.S. Postal Service

                                           12
Money Order receipts totaling $3,720.00. The agent also testified that Dulce

Castellanos was carrying $3,541.00 in cash on her person when she was

apprehended while driving the red Expedition.

      To bolster its argument that Dulce Castellanos was involved in the financing

of the drug conspiracy, the government presented testimony from an agent who

searched the Storage Unit. The Storage Unit was leased to a third party, but Dulce

Castellanos paid the rent for the unit. Inside the Storage Unit, agents found the

following financial documents: a group of Bank of America bank statements

addressed to Dulce Castellanos as the registered agent of a company called South

Florida Diagnostic and Treatment Center, Inc.; Bank of America statements for a

bank account held by A Sunrise and Associates Corp.; bank slips and deposit slips

for a personal Bank of America account in Dulce Castellanos’ name; Bank of

America statements addressed to Dulce Castellanos and William Martinez for a

joint bank account; and a Washington Mutual statement of accounts addressed to

Dulce Castellanos.

      To corroborate Dulce Castellanos’ ties to these bank accounts and others,

the government presented custodians of record to verify the account holders and

account history on several accounts with which Dulce Castellanos was associated.

Dulce Castellanos held four bank accounts at Bank Atlantic, two of which were in

                                         13
her name alone and two of which were in the names of two minors (William

Martinez, Jr. and Kaitlyn Martinez) with Dulce Castellanos designated as a co-

signor.

      A records custodian also connected Dulce Castellanos to nine Bank of

America accounts. Of these, three were corporate accounts on which Dulce

Castellanos was designated a signator: (1) an account registered to Sunrise

Insurance, with Dulce Castellanos listed as president and Nordis Martinez listed as

vice president; (2) an account in the name of Sunrise Insurance Agency Miami,

Inc., with Dulce Castellanos listed as president and treasurer and with Nordis

Martinez listed as secretary; and (3) an account registered to South Florida

Diagnostic Treatment Center, Inc., with Dulce Castellanos listed as president. The

remainder of these Bank of America accounts named Dulce Castellanos in some

capacity, either as an account holder, co-signor, or “in trust for.” Finally, the

government called a records custodian from Washington Mutual Bank to testify to

the existence of an account at that bank in the name of Dulce Castellanos.

      Defense counsel objected to the testimony of these records custodians on

relevancy grounds, contending that introduction of the documents shifted the

burden of proof to Dulce Castellanos. The district court overruled the objection

and admitted the evidence. On cross-examination, defense counsel suggested that

                                          14
despite the existence of these numerous accounts, the government presented

insufficient evidence to demonstrate that the money in the accounts derived from

narcotics trafficking.

        To illustrate the extent of the cumulative activity in Dulce Castellanos’

numerous bank accounts, the government presented testimony from a DEA agent

specializing in summarizing bank records and other documents relating to lifestyle

and income. Although the agent could not identify the source of the deposits, his

testimony laid the foundation for the introduction of a chart that compiled the

major financial transactions in Dulce Castellanos’ bank accounts between May 2,

2004 and August 8, 2007. These transactions included dozens of cash deposits in

excess of $1,000.00 and at least one deposit reaching $7,000.00. Despite this

income, the government presented testimony indicating that Dulce Castellanos and

Martin Castellanos failed to file an income tax return for the years of 2005 and

2006.

        To tie Dulce Castellanos to the drug activity, the government presented

detailed testimony about the contraband recovered from the Miami Gardens

residence. An agent testified that he and other agents recovered within the house:

$23,011.00 inside a black duffel bag concealed underneath the master bedroom

bed and wrapped in green plastic; $545.00 from an envelope inside a dresser

                                           15
drawer in the master bedroom; $7,100.00 inside a fanny pack, a digital scale and

small yellow plastic bags (both in the fanny pack), and an eyeglass case containing

38.9 grams of cocaine, all stashed in a bedside table in the master bedroom to the

right of the bed; a digital scale in or on the master bedroom dresser; and a lease

agreement with Martin Castellanos listed as lessee for the Miramar residence.

With respect to this lease, an agent testified that he recovered money orders from

the U.S. Postal Service showing that rent payments were made to the owner of the

Miramar residence from an account in the name Martin Castellanos. The agent

also testified that he obtained records of six money orders in $1,000.00 increments

made payable from Dulce Castellanos to herself and deposited into her several

Bank of America accounts.

      In addition to evidence recovered from the Miami Gardens residence, the

government produced evidence about certain financial documents and money

found in Nordis Martinez’s residence, where Dulce Castellanos testified that she

lived at the time of her arrest. Inside that residence, agents recovered a wire

transfer request for $32,000.00, a Western Union receipt for money orders

purchased for $5,000.00, various receipts for cash purchases, and $14,000.00 in

cash stashed under a chair cushion.




                                         16
      On February 12, 2008, at the close of the government’s case-in-chief,

defense counsel moved for a motion for judgment of acquittal as to Counts 1, 4,

and 6 pursuant to Rule 29 of the Federal Rules of Criminal Procedure. Defense

counsel asserted that the government failed to present evidence that Dulce

Castellanos agreed to be a participant in a drug conspiracy, failed to establish a

nexus between the money discovered in the Expedition and the narcotics

conspiracy, and failed to establish that the moving of money in the Expedition was

a financial transaction affecting interstate and foreign commerce as required under

the money laundering statute. The district court denied the motion with respect to

all counts.

      In the defense’s case-in-chief, defense counsel presented witnesses who

testified that Dulce Castellanos’ conduct was legitimate. A friend of Dulce

Castellanos, whose name appeared on the Storage Unit lease, testified that she

obtained the lease in her name so that Dulce Castellanos could store some of her

belongings outside the Miami Gardens residence without the knowledge of her

husband, Martin Castellanos, with whom Dulce Castellanos had a tumultuous

relationship. Another witness, Manuel Rodriguez, testified that Dulce

Castellanos’ income was legitimate: Rodriguez testified that he established a




                                         17
company with Dulce Castellanos that was designed to ship packages to Cuba.

Similarly, a witness named Gertrude Rosales testified that Dulce Castellanos had

an immigration services business.

      Dulce Castellanos then testified on her own behalf. She explained that she

was currently living with Nordis Martinez but denied knowledge of the

$14,000.00 found inside Nordis Martinez’s residence underneath a chair cushion.

Attempting to bolster her argument that she was legitimately employed, Dulce

Castellanos corroborated the stories of Manuel Rodriguez and of Gertrude Rosales

with respect to her shipping and immigration businesses and further testified that

she and Nordis Martinez also opened an insurance company (A Sunrise Insurance)

and a real estate company (InterAmerican Real Estate Group) together. Dulce

Castellanos also testified that she and a doctor started a medical business called

South Florida Diagnostic and Treatment Center.

      Dulce Castellanos submitted that most of her clients paid her by cash,

money order, or personal check, all of which she deposited upon receipt. She

contended that all of the money in each of her accounts derived from these

legitimate sources of income. When asked why she failed to file income tax

returns in 2005 and 2006, Dulce Castellanos conceded that she failed to file but

asserted that she had no deceptive or unlawful purpose in failing to do so.

                                         18
      When asked about her husband, Martin Castellanos, Dulce Castellanos

explained that she never saw him with narcotics, scales, or any bags with money.

She also denied having ever seen the fanny pack containing cocaine, the digital

scales, or the money found in her master bedroom. She contended that she was

driving the red Expedition on March 15, 2007 because the air conditioning in her

vehicle was inoperable and Martin Castellanos told her to use his red Expedition.

She testified that she placed the two bags into the Expedition because she removed

them earlier and sought to replace them. She stated that she never opened the

bags. She denied all charges against her.

      Dulce Castellanos did concede, however, that she and Martin Castellanos

shared a joint bank account and that she “wrote the checks” and “would pay the

bills” from that account. This included rent payments for the Miramar residence,

shown to be a stash house for narcotics and drug proceeds. Dulce Castellanos

denied that she was aware of the nature of the Miramar residence.

      After Dulce Castellanos testified, defense counsel renewed its Rule 29

motion. The district court again denied the motion as to all counts, emphasizing

that because Dulce Castellanos testified, inconsistencies in the record created by

her testimony tended to make the issue of her guilt or innocence one for the jury to

decide, rather than for the court to determine.

                                         19
      On February 15, 2008, the jury returned a guilty verdict against Dulce

Castellanos on Counts 1, 4, and 6 of the superseding indictment. The district court

subsequently sentenced her to 121 months of incarceration as to each count,

running concurrently, followed by 5 years of supervised release to each count,

running concurrently, and a $300.00 special assessment. This appeal followed.

DISCUSSION

      I.     District Court’s Denial of Dulce Castellanos’ Motion to Suppress

             A.    Standard of Review

      “‘A district court’s ruling on a motion to suppress presents a mixed question

of law and fact.’” United States v. Perez, 443 F.3d 772, 774 (11th Cir. 2006)

(quoting United States v. Zapata, 180 F.3d 1237, 1240 (11th Cir. 1999)). This

Court accordingly reviews the district court’s factual findings for clear error,

construing all facts in the light most favorable to the government (the prevailing

party below in this case). Id. The Court reviews the district court’s application of

the law to these facts de novo. Id.

             B.    Motion to Suppress Evidence Recovered from the Red
                   Expedition

      Dulce Castellanos argues first that—although defense counsel conceded at

trial that the government had reasonable suspicion to stop the Expedition—agents



                                          20
conducted an unlawful protective sweep of the vehicle by searching beyond the

scope that any potential danger permitted. In the alternative, she contends that no

probable cause existed to justify the agents’ search of the bags inside the

Expedition. Because we hold that probable cause existed to justify the search, we

need not discuss Dulce Castellanos’ first argument.

      It is undisputed that the agents conducted a warrantless search of the

Expedition. However, a warrantless vehicular search is permissible if law

enforcement has probable cause to believe the vehicle contains contraband and if

exigent circumstances necessitate a warrantless search or seizure. United States v.

Alexander, 835 F.2d 1406, 1409 (11th Cir. 1988). In most cases, the mobility of a

vehicle is sufficient to satisfy the exigency requirement. Id. Here, the exigency

requirement is satisfied because the vehicle was readily mobile: it was not only

capable of mobility, but was in fact mobile at the time agents obtained control over

it. See United States v. Forker, 928 F.2d 365, 369 (11th Cir. 1991) (holding that

“ready mobility” of vehicle parked in a parking lot supported a finding of exigency

because officers “were not certain if the car would remain in the parking lot if they

left to obtain a warrant”).

      With respect to probable cause, such cause exists when, under the “totality

of the circumstances,” there exists “a fair probability that contraband or evidence

                                         21
of a crime will be found in a particular place.” Illinois v. Gates, 462 U.S. 213, 238

(1983). Probable cause does not require certainty; rather, it is a doctrine of

“reasonable probability.” United States v. Magluta, 44 F.3d 1530, 1535 (11th Cir.

1995).

      Probable cause existed here, under the totality of the circumstances,

warranting a search of the Expedition. At the time they initiated the stop agents

knew that William Martinez and Dulce Castellanos were associated because

William Martinez frequented Dulce Castellanos’ Miami Gardens residence and

used the same Expedition she drove. Agents also had information showing that

William Martinez moved drugs in the Expedition from Dulce Castellanos’ Miami

Gardens residence to the home of a drug buyer. Agents knew that Dulce

Castellanos and Martin Castellanos were also associated and had information,

based on the stop of Martin Castellanos in the black Ford F-150 pickup truck,

tending to show that Martin Castellanos was in possession of drugs and currency.

These connections, combined with Dulce Castellanos’ nervous conduct and

evasive behavior when confronted by agents, provided agents with a common-

sense based “reasonable probability” that the vehicle would contain contraband.

Thus, the vehicular search was lawful. Importantly, the legality of this search

extended to the two bags (which were capable of containing drugs or currency or

                                          22
both) within the Expedition. United States v. Ross, 456 U.S. 798, 825 (1982) ("If

probable cause justifies the search of a lawfully stopped vehicle, it justifies the

search of every part of the vehicle and its contents that may conceal the object of

the search.").

      Dulce Castellanos maintains that agents lacked probable cause because they

had little evidence at the time of the stop connecting her to the drug conspiracy.

Her argument misses the point. The search was lawful because agents had enough

evidence to establish probable cause that the object of the search—the vehicle

itself, not Dulce Castellanos—contained contraband. See Gates, 462 U.S. at 238

(emphasizing that probable cause must exist that contraband “will be found in a

particular place” (emphasis added)). Thus, the district court did not err in denying

Dulce Castellanos’ motion to suppress evidence found in the Expedition.

             C.     Motion to Suppress Evidence Found in the Miami Gardens
                    Residence

      Dulce Castellanos also contends, based on her argument that the vehicular

search was unconstitutional, that subsequent searches—including the search of her

Miami Gardens residence—are similarly unlawful. This argument fails. Dulce

Castellanos failed to object to the agents’ search of her Miami Gardens residence

on a motion to suppress before trial. She has accordingly waived her right to make



                                          23
the argument on appeal. See Fed. R. Crim. P. 12(e) (“A party waives any Rule

12(b)(3) defense, objection, or request” that must be raised before trial, including a

motion to suppress evidence, “not raised by the deadline the court sets . . . or by

any extension the court provides.”); Norelus v. Denny’s, Inc., 628 F.3d 1270, 1296

(11th Cir. 2010) (citing “well-established rule against reversing a district court

judgment on the basis of issues and theories that were never presented to that

court—issues not raised in the district court should not be considered on appeal”).

Although the court may grant relief from the waiver on a showing of good cause,

no such cause exists here because, as explained above, the agents’ search of the

Expedition did not violate Dulce Castellanos’ Fourth Amendment rights and the

agents’ subsequent search of the Miami Gardens residence was therefore not

tainted.

      II.    District Court’s Denial of Dulce Castellanos’ Rule 29 Motion for
             Judgment of Acquittal

             A.    Standard of Review

      We review a district court’s denial of a motion for judgment of acquittal de

novo. United States v. Bowman, 302 F.3d 1228, 1237 (11th Cir. 2002). The

Court must, however, view the evidence in the light most favorable to the

government, making all inferences and credibility choices in the government’s



                                          24
favor. United States v. Calderon, 127 F.3d 1314, 1324 (11th Cir. 1997).

Furthermore, “The test for sufficiency of evidence is identical regardless of

whether the evidence is direct or circumstantial, and no distinction is to be made

between the weight given to either direct or circumstantial evidence.” United

States v. Mieres-Borges, 919 F.2d 652, 656-57 (11th Cir. 1990) (internal quotation

marks omitted).

             B.     Rule 29 Motion for Judgment of Acquittal as to Count 1

      Dulce Castellanos asserts that the district court erred in denying her Rule 29

motion for judgment of acquittal as to Count 1, conspiracy to possess with intent

to distribute narcotics in violation of 21 U.S.C. § 841(a)(1), all in violation of 21

U.S.C. § 846. Specifically, she argues that the government presented no evidence

demonstrating that she agreed to join the conspiracy, had knowledge of the drugs,

and agreed to or intended to distribute drugs. Essentially, she contends that the

government merely established her presence in proximity to the criminal conduct

and that her presence alone was insufficient to establish her knowledge and

agreement, both of which are required to sustain a conviction.

      To sustain a conviction for possession with intent to distribute narcotics

under 21 U.S.C. § 846, the government must establish beyond a reasonable doubt

three elements: knowledge, possession, and intent to distribute. United States v.

                                          25
Poole, 878 F.2d 1389, 1391 (11th Cir. 1989). To convict Dulce Castellanos of

conspiracy to possess with intent to distribute narcotics, the government must

prove: (1) that a conspiracy to possess narcotics existed; (2) that Dulce Castellanos

knew of the goal of the conspiracy; and (3) that she voluntarily joined the

conspiracy with knowledge thereof. See United States v. Mejia, 97 F.3d 1391,

1392 (11th Cir. 1996).

      Based on the record below, we hold that the government met its burden at

trial to establish that Dulce Castellanos agreed to join the conspiracy, had

knowledge of the narcotics, and agreed to or intended to distribute the narcotics.

While it is true that the evidence presented at trial was largely circumstantial as to

Dulce Castellanos, it is well established that a “defendant’s knowing participation

in a conspiracy may be established through proof of surrounding circumstances

such as acts committed by the defendant which furthered the purpose of the

conspiracy.” United States v. Morales, 868 F.2d 1562, 1573 (11th Cir. 1989)

(internal quotation marks omitted); see Poole, 878 F.2d at 1391-92 (“All three

elements [of a 21 U.S.C. § 846 violation] can be proven by either direct or

circumstantial evidence.”).

      With respect to her agreement to participate in the conspiracy, receipts

found in the Expedition and in the Storage Unit showed that Dulce Castellanos

                                          26
maintained several distinct bank accounts and made numerous wire transfers. She

also admitted that she made rent payments on the Miramar residence, which was

shown to be a stash house for narcotics and drug proceeds. Perhaps most

convincingly, Dulce Castellanos was clearly observed moving large sums of

money from her Miami Gardens residence to the red Expedition moments after

agents apprehended her husband. Taken together, this evidence established

beyond a reasonable doubt that Dulce Castellanos furthered the purpose of the

conspiracy by participating in the financing aspect of the drug conspiracy: she

controlled and concealed the drug proceeds and used proceeds to maintain the

stash house, a critical asset to the conspiracy. Thus, the government proved

beyond a reasonable doubt that Dulce Castellanos knowingly participated in the

conspiracy.

      With respect to Dulce Castellanos’ knowledge of and agreement to

distribute the drugs, the government also presented sufficient evidence. Agents

found drugs and money in areas of Dulce Castellanos’ master bedroom over which

she exercised dominion and control: under the bed, on or in the only dresser in the

bedroom, and in a bedside table. Further, it was reasonable for the jury to

disbelieve Dulce Castellanos’ testimony that she had no knowledge of the drugs,

paraphernalia, and money because her testimony stood in stark contrast to this

                                         27
abundant evidence of contraband within her control. This evidence, although

circumstantial, was sufficient to establish that Dulce Castellanos had knowledge of

the drugs in close proximity to her. Additionally, when paired with the evidence

showing her involvement in the financing of the conspiracy, sufficient evidence

existed to prove beyond a reasonable doubt that Dulce Castellanos agreed to

participate in a conspiracy to sell the narcotics. See Morales, 868 F.2d at 1573-74

(upholding defendant’s drug conspiracy conviction when government provided

circumstantial evidence, including evidence that: (1) the defendant carried out of a

stash house and into a car a mobile telephone used in drug transactions; (2) the

defendant’s girlfriend carried to the car a bag containing cocaine; (3) the

defendant’s name appeared as a co-signor on the lease agreement for the stash

house; and (4) the defendant made rent and utility payments on the stash house).

      Dulce Castellanos argues that a jury note to the district court provides

telling evidence of the jury’s belief that she was merely aware of—and did not

agree to—the criminal conduct. The note indicated that members of the jury

“believe [Dulce Castellanos] was fully aware of the operation but . . . cannot figure

out the amount [she] would have conspired on.” This argument is unavailing. The

note plainly demonstrates only that the jury had difficulty discerning the actual

amount of drugs that were the subject of the conspiracy. Nothing in the note

                                         28
suggests that the jury was unsure whether the conspiracy existed or whether Dulce

Castellanos agreed to participate.

      Accordingly, the district court did not err in denying Dulce Castellanos’

Rule 29 motion for judgment of acquittal as to Count 1.

             C.     Rule 29 Motion for Judgment of Acquittal as to Counts 4 and 6

      Dulce Castellanos initially indicated her intent to appeal “all trial court

rulings,” presumably including the district court’s denial of her Rule 29 motion for

judgment of acquittal as to Counts 4 and 6, in her notice of appeal. Despite this,

appellate counsel has not briefed any arguments for reversal based on the original

Rule 29 motion on Counts 4 and 6. These arguments are accordingly waived. See

In re Egidi, 571 F.3d 1156, 1163 (11th Cir. 2009) (“Arguments not properly

presented in a party’s initial brief or raised for the first time in the reply brief are

deemed waived.”); Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th

Cir. 2005) (“When an appellant fails to offer argument on an issue, that issue is

abandoned.” (citing U.S. v. Cunningham, 161 F.3d 1343, 1344 (11th Cir. 1998)));

see also Fed. R. App. P. 28(a)(9)(A) (providing that argument section of an

appellant’s brief must contain “appellant’s contentions and the reasons for them,




                                            29
with citations to the authorities and parts of the record on which the appellant

relies”).3

CONCLUSION

       Dulce Castellanos’ conviction is AFFIRMED.




       3
         To the extent that Dulce Castellanos’ argument as to why the district court erred in
denying her Rule 29 motion on Counts 4 and 6 simply relies on her lack of knowledge or specific
intent with respect to the drug conspiracy, the preceding discussion adequately refutes this
contention. Regardless, the Court finds no plain error in the district court’s ruling on the Rule 29
motion for judgment of acquittal as to Counts 4 and 6.

                                                30